Exhibit 10.1

 

OMNICELL, INC.

2009 EQUITY INCENTIVE PLAN

Adopted by the Board of Directors: March 5, 2009

Approved by the Stockholders: May 19, 2009

Amended by the Board of Directors: November 17, 2010

Approved by the Stockholders: December 16, 2010

Termination Date: March 4, 2019

 

1.             GENERAL.

 

(a)  Successor to and Continuation of Prior Plans.  The Plan is intended as the
successor to and continuation of the Omnicell, Inc. 1999 Equity Incentive Plan,
the 2003 Equity Incentive Plan and the 2004 Equity Incentive Plan (together, the
“Prior Plans”). On and after the Effective Date, no additional stock awards
shall be granted under the Prior Plans. All outstanding stock awards granted
under the Prior Plans shall remain subject to the terms of the Prior Plans;
provided, however, that after December 31, 2008, any shares subject to
outstanding stock awards granted under the Prior Plans that expire or terminate
for any reason prior to exercise or settlement or are forfeited because of the
failure to meet a contingency or condition required to vest such shares (the
“Returning Shares”) shall become available for issuance pursuant to Awards
granted hereunder. All Awards granted on or after the Effective Date of this
Plan shall be subject to the terms of this Plan.

 

(b)  Eligible Award Recipients.  The persons eligible to receive Awards are
Employees, Directors and Consultants.

 

(c)  Available Awards.  The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and
(viii) Other Stock Awards.

 

(d)  Purpose.  The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Stock Awards.

 

2.             ADMINISTRATION.

 

(a)  Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).

 

(b)  Powers of Board.  The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Awards; (B) when and how each Award shall be
granted; (C) what type or combination of types of Award shall be granted;
(D) the provisions of each Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award; (E) the number of shares of Common Stock
with respect to which a Stock Award shall be granted to each such person; and
(F) the Fair Market Value applicable to a Stock Award.

 

(ii)           To construe and interpret the Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the

 

1

--------------------------------------------------------------------------------


 

written terms of a Performance Cash Award, in a manner and to the extent it
shall deem necessary or expedient to make the Plan or Award fully effective.

 

(iii)         To settle all controversies regarding the Plan and Awards granted
under it.

 

(iv)          To accelerate the time at which an Award may first be exercised or
the time during which an Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Award stating the time at which
it may first be exercised or the time during which it will vest.

 

(v)            To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Award
granted while the Plan is in effect except with the written consent of the
affected Participant.

 

(vi)          To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, by adopting amendments relating to
Incentive Stock Options and certain nonqualified deferred compensation under
Section 409A of the Code and/or to bring the Plan or Awards granted under the
Plan into compliance therewith, subject to the limitations, if any, of
applicable law. However, except as provided in Section 9(a) relating to
Capitalization Adjustments, to the extent required by applicable law or listing
requirements, stockholder approval shall be required for any amendment of the
Plan that either (A) materially increases the number of shares of Common Stock
available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Awards under the Plan, (C) materially increases
the benefits accruing to Participants under the Plan or materially reduces the
price at which shares of Common Stock may be issued or purchased under the Plan,
(D) materially extends the term of the Plan, or (E) expands the types of Awards
available for issuance under the Plan. Except as provided above, rights under
any Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (1) the Company requests the consent of the
affected Participant, and (2) such Participant consents in writing.

 

(vii)         To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees, (B) Section 422 of the Code regarding
“incentive stock options” or (C) Rule 16b-3.

 

(viii)        To approve forms of Award Agreements for use under the Plan and to
amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided however, that except with
respect to amendments that disqualify or impair the status of an Incentive Stock
Option, a Participant’s rights under any Award shall not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, the Board may
amend the terms of any one or more Awards without the affected Participant’s
consent if necessary to maintain the qualified status of the Award as an
Incentive Stock Option or to bring the Award into compliance with Section 409A
of the Code.

 

(ix)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Awards.

 

(x)           To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

 

--------------------------------------------------------------------------------


 

(c)  Delegation to Committee.

 

(i)            General.  The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration of
the Plan is delegated to a Committee, the Committee shall have, in connection
with the administration of the Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

 

(ii)           Section 162(m) and Rule 16b-3 Compliance.  The Committee may
consist solely of two or more Outside Directors, in accordance with
Section 162(m) of the Code, or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3.

 

(d)  Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

(e)  Cancellation and Re-Grant of Stock Awards.  Neither the Board nor any
Committee shall have the authority to: (i) reduce the exercise price of any
outstanding Options or Stock Appreciation Rights under the Plan, or (ii) cancel
any outstanding Options or Stock Appreciation Rights that have an exercise price
or strike price greater than the current Fair Market Value of the Common Stock
in exchange for cash or other Stock Awards under the Plan, unless the
stockholders of the Company have approved such an action within twelve
(12) months prior to such an event.

 

3.             SHARES SUBJECT TO THE PLAN.

 

(a)  Share Reserve.  Subject to Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards from and after the Effective Date shall not exceed
4,700,000 shares (which consists of (i) 2,100,000 shares approved by the
stockholders on May 19, 2009 and (ii) 2,600,000 shares approved by stockholders
on December 16, 2010) plus the Returning Shares, if any, as such shares become
available from time to time less one (1) share for each share of stock issued
pursuant to an option or stock appreciation right granted after December 31,
2008 under the Prior Plans with respect to which the strike price is at least
one hundred percent (100%) of the Fair Market Value of the underlying Common
Stock on the date of grant and 1.4 shares for each share of stock issued
pursuant to an award other than an option or stock appreciation right granted
after December 31, 2008 under the Prior Plans (the “Share Reserve”). For
clarity, the Share Reserve in this Section 3(a) is a limitation in the number of
shares of the Common Stock that may be issued pursuant to the Plan and does not
limit the granting of Stock Awards except as provided in Section 7(a). Shares
may be issued in connection with a merger or acquisition as permitted by NASDAQ
Marketplace Rule 5635(c) or, if applicable, NYSE Listed Company Manual
Section 303A.08, or AMEX Company Guide Section 711 or other applicable rule, and
such issuance shall not reduce the number of shares available for issuance under
the Plan. Furthermore, if a Stock Award or any portion thereof (i) expires or
otherwise terminates without all of the shares covered by such Stock Award have
been issued or (ii) is settled in cash (i.e., the Participant receives cash
rather than stock), such expiration, termination or settlement shall not reduce
(or otherwise offset) the number of shares of Common Stock that may be available
for issuance under the Plan.

 

(b)           Subject to subsection 3(c), the number of shares available for
issuance under the Plan shall be reduced by: (i) one (1) share for each share of
stock issued pursuant to (A) an Option granted under Section 5, or (B) a Stock
Appreciation Right granted under Section 5 with respect to which the strike
price is at least one hundred percent (100%) of the Fair Market Value of the
underlying Common Stock on the date of grant; (ii) prior to October 1, 2010, 1.4
shares for each share of Common Stock issued pursuant to a Restricted Stock
Award, Restricted Stock Unit Award, Performance Stock Award or Other Stock
Award; and (iii) on or after October 1, 2010, 1.8 shares for each share of
Common Stock issued pursuant to a Restricted Stock Award, Restricted Stock Unit
Award, Performance Stock Award or Other Stock Award.

 

--------------------------------------------------------------------------------


 

(c)  Reversion of Shares to the Share Reserve.

 

(i)            Shares Available For Subsequent Issuance.

 

(1)           If any shares of common stock issued pursuant to a Stock Award are
forfeited back to the Company prior to October 1, 2010 because of the failure to
meet a contingency or condition required to vest such shares in the Participant,
then the shares which are forfeited shall revert to and again become available
for issuance under the Plan. Notwithstanding the provisions of this
Section 3(c)(i)(1), any such shares shall not be subsequently issued pursuant to
the exercise of Incentive Stock Options. To the extent (A) there is issued a
share of Common Stock pursuant to a Stock Award that counted as 1.4 shares
against the number of shares available for issuance under the Plan before
October 1, 2010 pursuant to Section 3(b) or (B) any Returning Shares granted
under the Prior Plan pursuant to an award other than an option or stock
appreciation right, and such share of Common Stock becomes available for
issuance under the Plan pursuant to Section 1(a), Section 3(a) or this
Section 3(c)(i)(1), then the number of shares of Common Stock available for
issuance under the Plan shall increase by 1.4 shares.

 

(2)           If any shares of common stock issued pursuant to a Stock Award are
forfeited back to the Company on or after October 1, 2010 because of the failure
to meet a contingency or condition required to vest such shares in the
Participant, then the shares which are forfeited shall revert to and again
become available for issuance under the Plan. Notwithstanding the provisions of
this Section 3(c)(i)(2), any such shares shall not be subsequently issued
pursuant to the exercise of Incentive Stock Options. To the extent (A) there is
issued a share of Common Stock pursuant to a Stock Award that counted as 1.4 or
1.8 shares against the number of shares available for issuance under the Plan
pursuant to Section 3(b) or (B) any Returning Shares granted under the Prior
Plan pursuant to an award other than an option or stock appreciation right, and
such share of Common Stock becomes available for issuance under the Plan on or
after October 1, 2010 pursuant to Section 1(a), Section 3(a) or this
Section 3(c)(i)(2), then the number of shares of Common Stock available for
issuance under the Plan shall increase by 1.8 shares.

 

(ii)           Shares Not Available For Subsequent Issuance.  If any shares
subject to a Stock Award are not delivered to a Participant because the Stock
Award is exercised through a reduction of shares subject to the Stock Award
(i.e., “net exercised”), the number of shares that are not delivered to the
Participant shall not remain available for issuance under the Plan. Also, any
shares reacquired by the Company pursuant to Section 8(g) or as consideration
for the exercise of an Option shall not again become available for issuance
under the Plan.

 

(d)  Incentive Stock Option Limit.  Notwithstanding anything to the contrary in
this Section 3, subject to the provisions of Section 9(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be the number of shares of Common Stock in the Share Reserve.

 

(e)  Source of Shares.  The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4.             ELIGIBILITY.

 

(a)  Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in
Sections 424(e) and (f) of the Code). Stock Awards other than Incentive Stock
Options may be granted to Employees, Directors and Consultants; provided,
however, Nonstatutory Stock Options and SARs may not be granted to Employees,
Directors, and Consultants who are providing Continuous Services only to any
“parent” of the Company, as such term is defined in Rule 405 promulgated under
the Securities Act, unless such Stock Awards comply with the distribution
requirements of Section 409A of the Code.

 

(b)  Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value on the date of grant and
the Option is not exercisable after the expiration of five (5) years from the
date of grant.

 

--------------------------------------------------------------------------------


 

(c)  Section 162(m) Limitation on Annual Grants.  Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, no
Participant shall be eligible to be granted during any calendar year Options,
Stock Appreciation Rights and Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date the Stock Award is
granted covering more than 1,500,000 shares of Common Stock.

 

5.             PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

 

Each Option or SAR shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options or SARs need not be identical; provided, however, that each
Option Agreement or Stock Appreciation Right Agreement shall conform to (through
incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

 

(a)  Term.  Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.

 

(b)  Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price (or strike price) of each Option or SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option or SAR on the date the Option or SAR is
granted. Notwithstanding the foregoing, an Option or SAR may be granted with an
exercise price (or strike price) lower than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option or SAR if such
Option or SAR is granted pursuant to an assumption of or substitution for
another option or stock appreciation right pursuant to a Corporate Transaction
and in a manner consistent with the provisions of Sections 409A and 424(a) of
the Code (whether or not such awards are Incentive Stock Options). Each SAR will
be denominated in shares of Common Stock equivalents.

 

(c)  Purchase Price for Options.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The permitted methods of payment are as follows:

 

(i)            by cash, check, bank draft or money order payable to the Company;

 

(ii)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

 

(iii)         by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(iv)          if the option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company shall accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Common Stock will no longer be subject
to an Option and will not be exercisable thereafter to the extent that
(A) shares issuable upon

 

--------------------------------------------------------------------------------


 

exercise are reduced to pay the exercise price pursuant to the “net exercise,”
(B) shares are delivered to the Participant as a result of such exercise, and
(C) shares are withheld to satisfy tax withholding obligations; or

 

(v)            in any other form of legal consideration that may be acceptable
to the Board.

 

(d)  Exercise and Payment of a SAR.  To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of Common Stock equivalents in
which the Participant is vested under such Stock Appreciation Right, and with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right. The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

(e)  Transferability of Options and SARs.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board shall determine. In the absence of such a determination by the
Board to the contrary, the following restrictions on the transferability of
Options and SARs shall apply:

 

(i)            Restrictions on Transfer.  An Option or SAR shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option or SAR in a manner that is not prohibited by applicable tax and
securities laws upon the Participant’s request. Except as explicitly provided
herein, neither an Option nor a SAR may be transferred for consideration.

 

(ii)           Domestic Relations Orders. Notwithstanding the foregoing, an
Option or SAR may be transferred pursuant to a domestic relations order;
provided, however, that if an Option is an Incentive Stock Option, such Option
may be deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(iii)         Beneficiary Designation. Notwithstanding the foregoing, the
Participant may, by delivering written notice to the Company, in a form provided
by or otherwise satisfactory to the Company and any broker designated by the
Company to effect Option exercises, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
such exercise. In the absence of such a designation, the executor or
administrator of the Participant’s estate shall be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
such exercise.

 

(f)  Vesting Generally.  The total number of shares of Common Stock subject to
an Option or SAR may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option or SAR may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options or SARs may vary. The provisions of this Section 5(f) are
subject to any Option or SAR provisions governing the minimum number of shares
of Common Stock as to which an Option or SAR may be exercised.

 

(g)  Termination of Continuous Service.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, in the event that a Participant’s Continuous Service terminates (other
than for Cause or upon the Participant’s death or Disability), the Participant
may exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Participant’s Continuous
Service (or such longer or shorter period specified in the applicable Award
Agreement), or (ii) the expiration of the term of the Option or SAR as set forth
in the Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or

 

--------------------------------------------------------------------------------


 

her Option or SAR within the time specified herein or in the Award Agreement (as
applicable), the Option or SAR shall terminate.

 

(h)  Extension of Termination Date.  In the event that the exercise of an Option
or SAR following the termination of the Participant’s Continuous Service (other
than for Cause or upon the Participant’s death or Disability) would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option or SAR shall terminate on the earlier of (i) the expiration of a period
of three (3) months after the termination of the Participant’s Continuous
Service during which the exercise of the Option or SAR would not be in violation
of such registration requirements, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement. In addition,
unless otherwise provided in a Participant’s Award Agreement, if the sale of any
Common Stock received upon exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Option or SAR shall
terminate on the earlier of (i) the expiration of a period equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of the Company’s insider trading policy, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement.

 

(i)  Disability of Participant.  Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, in
the event that a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), or (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the time specified herein or in the Award Agreement (as applicable), the
Option or SAR (as applicable) shall terminate.

 

(j)  Death of Participant.  Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, in the
event that (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Award Agreement after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option or SAR may be
exercised (to the extent the Participant was entitled to exercise such Option or
SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Award Agreement), or (ii) the expiration of the term of such
Option or SAR as set forth in the Award Agreement. If, after the Participant’s
death, the Option or SAR is not exercised within the time specified herein or in
the Award Agreement (as applicable), the Option or SAR shall terminate.

 

(k)  Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Award Agreement, if a Participant’s Continuous Service is
terminated for Cause, the Option or SAR shall terminate upon the date on which
the event giving rise to the termination occurred, and the Participant shall be
prohibited from exercising his or her Option or SAR from and after the time of
such termination of Continuous Service.

 

(l)  Non-Exempt Employees.  No Option or SAR granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended shall be first exercisable for any shares of Common Stock until at least
six months following the date of grant of the Option or SAR. Notwithstanding the
foregoing, consistent with the provisions of the Worker Economic Opportunity
Act, (i) in the event of the Participant’s death or Disability, (ii) upon a
Corporate Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Award Agreement or
in another applicable agreement or in accordance with the Company’s then current
employment policies and guidelines) any such vested Options and SARs may be
exercised earlier than six months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay.

 

--------------------------------------------------------------------------------


 

6.             PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

 

(a)  Restricted Stock Awards.  Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate shall be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical; provided, however, that each Restricted Stock Award Agreement
shall conform to (through incorporation of the provisions hereof by reference in
the agreement or otherwise) the substance of each of the following provisions:

 

(i)            Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company, (B) past services to the Company or an Affiliate, or (C) any other form
of legal consideration (including future services) that may be acceptable to the
Board in its sole discretion and permissible under applicable law.

 

(ii)           Vesting.  Shares of Common Stock awarded under the Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board.

 

(iii)         Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.

 

(iv)          Transferability.  Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

 

(b)  Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical; provided,
however, that each Restricted Stock Unit Award Agreement shall conform to
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

 

(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions on or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)         Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

 

--------------------------------------------------------------------------------


 

(iv)          Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.

 

(v)            Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

 

(vi)          Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

 

(c)  Performance Awards.

 

(i)            Performance Stock Awards.  A Performance Stock Award is a Stock
Award that may vest or may be exercised contingent upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee in its sole discretion. The maximum number of shares
covered by an Award that may be granted to any Participant in a calendar year
attributable to Stock Awards described in this Section 6(c)(i) (whether the
grant, vesting or exercise is contingent upon the attainment during a
Performance Period of the Performance Goals) shall not exceed 1,500,000 shares
of Common Stock. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

 

(ii)           Performance Cash Awards.  A Performance Cash Award is a cash
award that may be paid contingent upon the attainment during a Performance
Period of certain Performance Goals. A Performance Cash Award may also require
the completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion. In any calendar year, the Committee may not grant a Performance Cash
Award that has a maximum value that may be paid to any Participant in excess of
$1,500,000. The Board may provide for or, subject to such terms and conditions
as the Board may specify, may permit a Participant to elect for, the payment of
any Performance Cash Award to be deferred to a specified date or event. The
Committee may specify the form of payment of Performance Cash Awards, which may
be cash or other property, or may provide for a Participant to have the option
for his or her Performance Cash Award, or such portion thereof as the Board may
specify, to be paid in whole or in part in cash or other property.

 

(d)  Other Stock Awards.  Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

 

--------------------------------------------------------------------------------


 

7.             COVENANTS OF THE COMPANY.

 

(a)  Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

 

(b)  Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

 

(c)  No Obligation to Notify.  The Company shall have no duty or obligation to
any Participant to advise such holder as to the time or manner of exercising
such Stock Award. Furthermore, the Company shall have no duty or obligation to
warn or otherwise advise such holder of a pending termination or expiration of a
Stock Award or a possible period in which the Stock Award may not be exercised.
The Company has no duty or obligation to minimize the tax consequences of a
Stock Award to the holder of such Stock Award.

 

8.             MISCELLANEOUS.

 

(a)  Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of
shares of Common Stock pursuant to Stock Awards shall constitute general funds
of the Company.

 

(b)  Corporate Action Constituting Grant of Stock Awards.  Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 

(c)  Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms, if applicable, and (ii) the issuance of the Common Stock subject to such
Stock Award has been entered into the books and records of the Company.

 

(d)  No Employment or Other Service Rights.  Nothing in the Plan, any Stock
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Stock Award was granted or shall affect the right of the Company
or an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 

(e)  Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).

 

(f)  Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to

 

--------------------------------------------------------------------------------


 

the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (A) the
issuance of the shares upon the exercise or acquisition of Common Stock under
the Stock Award has been registered under a then currently effective
registration statement under the Securities Act, or (B) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(g)  Withholding Obligations.  Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

 

(h)  Electronic Delivery.  Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

(i)  Deferrals.  To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Award may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee. The Board is authorized to make deferrals of Awards and determine
when, and in what annual percentages, Participants may receive payments,
including lump sum payments, following the Participant’s termination of
employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.

 

(j)  Compliance with Section 409A.  To the extent that the Board determines that
any Award granted hereunder is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code, including without limitation any
applicable guidance that may be issued or amended after the Effective Date.

 

9.             ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 

(a)  Capitalization Adjustments.  In the event of a Capitalization Adjustment,
the Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a),
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 4(c) and 6(c)(i) , and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board shall make such adjustments, and its determination shall be final, binding
and conclusive.

 

(b)  Dissolution or Liquidation.  Except as otherwise provided in the Stock
Award Agreement, in the event of a dissolution or liquidation of the Company,
all outstanding Stock Awards (other than Stock Awards

 

--------------------------------------------------------------------------------


 

consisting of vested and outstanding shares of Common Stock not subject to a
forfeiture condition or the Company’s right of repurchase) shall terminate
immediately prior to the completion of such dissolution or liquidation, and the
shares of Common Stock subject to the Company’s repurchase rights or subject to
a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)  Corporate Transaction.  The following provisions shall apply to Stock
Awards in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the holder of the Stock Award or unless otherwise
expressly provided by the Board at the time of grant of a Stock Award.

 

(i)            Stock Awards May Be Assumed.  In the event of a Corporate
Transaction, any surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) may assume or continue any
or all Stock Awards outstanding under the Plan or may substitute similar stock
awards for Stock Awards outstanding under the Plan (including but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction. A surviving corporation or acquiring corporation (or its parent)
may choose to assume or continue only a portion of a Stock Award or substitute a
similar stock award for only a portion of a Stock Award, or may choose to assume
or continue the Stock Awards held by some, but not all Participants. The terms
of any assumption, continuation or substitution shall be set by the Board.

 

(ii)           Stock Awards Held by Current Participants.  In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue such outstanding
Stock Awards or substitute similar stock awards for such outstanding Stock
Awards, then with respect to Stock Awards that have not been assumed, continued
or substituted and that are held by Participants whose Continuous Service has
not terminated prior to the effective time of the Corporate Transaction
(referred to as the “Current Participants”), the vesting of such Stock Awards
(and, with respect to Options and Stock Appreciation Rights, the time when such
Stock Awards may be exercised) shall be accelerated in full to a date prior to
the effective time of such Corporate Transaction (contingent upon the
effectiveness of the Corporate Transaction) as the Board shall determine (or, if
the Board shall not determine such a date, to the date that is five (5) days
prior to the effective time of the Corporate Transaction), and such Stock Awards
shall terminate if not exercised (if applicable) at or prior to the effective
time of the Corporate Transaction, and any reacquisition or repurchase rights
held by the Company with respect to such Stock Awards shall lapse (contingent
upon the effectiveness of the Corporate Transaction).

 

(iii)         Stock Awards Held by Persons other than Current Participants.  In
the event of a Corporate Transaction in which the surviving corporation or
acquiring corporation (or its parent company) does not assume or continue such
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by persons other than Current
Participants, such Stock Awards shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction; provided, however,
that any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

 

(d)  Change in Control.  A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration shall
occur.

 

--------------------------------------------------------------------------------


 

10.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)  Plan Term.  The Board may suspend or terminate the Plan at any time. Unless
terminated sooner by the Board pursuant to Section 2(b)(v), the Plan shall
automatically terminate on the day before the tenth (10th) anniversary of the
earlier of (i) the date the Plan is adopted by the Board, or (ii) the date the
Plan is approved by the stockholders of the Company. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.

 

(b)  No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the affected Participant.

 

11.          EFFECTIVE DATE OF PLAN.

 

This Plan shall become effective on the Effective Date.

 

12.          CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

13.  DEFINITIONS.  As used in the Plan, the following definitions shall apply to
the capitalized terms indicated below:

 

(a)           “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b)           “Award” means a Stock Award or a Performance Cash Award.

 

(c)           “Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an Award.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or similar transaction). Notwithstanding
the foregoing, the conversion of any convertible securities of the Company shall
not be treated as a Capitalization Adjustment.

 

(f)            “Cause” shall have the meaning ascribed to such term in any
written agreement between the Participant and the Company defining such term
and, in the absence of such agreement, such term shall mean, with respect to a
Participant, the occurrence of any of the following events: (i) an intentional
action or intentional failure to act by the Participant that was performed in
bad faith; (ii) a Participant’s intentional refusal or intentional failure to
act in accordance with any lawful and proper direction or order of his or her
superiors; (iii) a Participant’s habitual neglect of the duties of employment,
which may include a failure to perform his or her job duties satisfactorily;
(iv) a Participant’s indictment, charge, or conviction of a felony or any crime
involving moral turpitude, or participation in any act of theft or dishonesty,
regardless of whether such act has had or could reasonably be expected to have a
material detrimental effect on the business of the Company or an Affiliate; or
(v) a Participant’s violation of any material provision of the Company’s
Proprietary Information and Inventions Agreement or violation of any material
provision of any other written policy or procedure of the Company or an
Affiliate. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause shall be made by the Company, in
its sole discretion. Any determination by the Company that the Continuous

 

--------------------------------------------------------------------------------


 

Service of a Participant was terminated with or without Cause for the purposes
of outstanding Awards held by such Participant shall have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.

 

(g)           “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company directly from the
Company, (B) on account of the acquisition of securities of the Company by an
investor, any affiliate thereof or any other Exchange Act Person that acquires
the Company’s securities in a transaction or series of related transactions the
primary purpose of which is to obtain financing for the Company through the
issuance of equity securities, or (C) solely because the level of Ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

 

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation; or

 

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition.

 

Notwithstanding the foregoing or any other provision of this Plan, the term
Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(i)            “Committee” means a committee of one or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

--------------------------------------------------------------------------------


 

(j)            “Common Stock” means the common stock of the Company.

 

(k)           “Company” means Omnicell, Inc., a Delaware corporation.

 

(l)            “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan. Notwithstanding the foregoing, a person is treated as a Consultant under
this Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register the sale of the Company’s securities to such person.

 

(m)          “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of
(i) any leave of absence approved by the Board or Chief Executive Officer,
including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(n)           “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            the consummation of a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)           the consummation of a sale or other disposition of at least
ninety percent (90%) of the outstanding securities of the Company;

 

(iii)         the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)          the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(o)           “Covered Employee” shall have the meaning provided in
Section 162(m)(3) of the Code.

 

(p)           “Director” means a member of the Board.

 

(q)           “Disability” means, with respect to a Participant, the inability
of such Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, as provided in
Sections 22(e)(3) and 409A(a)(2)(c)(i) of the Code, and shall be determined by
the Board on the basis of such medical evidence as the Board deems warranted
under the circumstances.

 

--------------------------------------------------------------------------------


 

(r)           “Effective Date” means the effective date of this Plan document,
which is the date after the annual meeting of stockholders of the Company held
in 2009 provided this Plan is approved by the Company’s stockholders at such
meeting.

 

(s)           “Employee” means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(t)            “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(u)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(v)            “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.

 

(w)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on any established market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock as quoted on such exchange
or market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in a source the Board
deems reliable.

 

(ii)           Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value shall be the closing selling price on the last preceding date for
which such quotation exists.

 

(iii)         In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.

 

(x)           “Incentive Stock Option” means an option granted pursuant to
Section 5 of the Plan that is intended to be, and qualifies as, an “incentive
stock option” within the meaning of Section 422 of the Code.

 

(y)           “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(z)           “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.

 

--------------------------------------------------------------------------------


 

(aa)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act.

 

(bb)         “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(cc)         “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.

 

(dd)         “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(ee)         “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

(ff)           “Other Stock Award Agreement” means a written agreement between
the Company and a holder of an Other Stock Award evidencing the terms and
conditions of an Other Stock Award grant. Each Other Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

 

(gg)         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(hh)         “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(ii)           “Participant” means a person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(jj)           “Performance Cash Award” means an award of cash granted pursuant
to the terms and conditions of Section 6(c)(ii).

 

(kk)        “Performance Criteria” means the one or more criteria that the Board
shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following as determined by the Board: (i) earnings (including earnings per share
and net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity or average stockholder’s equity;
(vi) return on assets, investment, or capital employed; (vii) stock price;
(viii) margin (including gross margin); (ix) income (before or after taxes);
(x) operating income; (xi) operating income after taxes; (xii) pre-tax profit;
(xiii) operating cash flow; (xiv) sales, backlog or revenue targets;
(xv) increases in revenue or product revenue; (xvi) expenses and cost reduction,
or other budgetary goals; (xvii) improvement in or attainment of working capital
levels; (xiii) economic value added (or an equivalent metric); (xix) market
share; (xx) cash flow; (xxi) cash flow per share; (xxii) share price
performance; (xxiii) debt reduction; (xxiv) implementation or completion of
projects or processes; (xxv) customer satisfaction, service, or personal
visitations; (xxvi) stockholders’ equity; (xxvii) capital expenditures;
(xxiii) debt levels; (xxix) operating profit or net operating profit;
(xxx) workforce diversity; (xxxi) growth of net income or operating income;
(xxxii) billings; (xxxiii) completion of strategic, business, development,
financial, employee or integration plan (or equivalent type of plan);
(xxxiv) manufacturing, production, research and development, product launch or
product objective goals;

 

--------------------------------------------------------------------------------


 

(xxxvi) litigation, arbitration or other conflict achievements or resolutions;
(xxxvii) hiring or reduction in headcount; (xxxviii) timely completion of
internal and external analysis, or audits; (xxxix) completion of Performance
Goals by direct reports; and (xl) to the extent that an Award is not intended to
comply with Section 162(m) of the Code, other measures of performance selected
by the Board.

 

(ll)           “Performance Goals” means, for a Performance Period, the one or
more goals established by the Board for the Performance Period based upon the
Performance Criteria. Performance Goals may be based on a Company-wide basis,
with respect to one or more business units, divisions, Affiliates, or business
segments, and in either absolute terms or relative to the performance of one or
more comparable companies or the performance of one or more relevant indices.
Unless specified otherwise by the Board in the Award Agreement at the time the
Award is granted or other terms setting forth the Performance Goals at the time
the Performance Goals are established, the Board shall appropriately make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting principles; (iv) to
exclude the effects of any statutory adjustments to corporate tax rates; and
(v) to exclude the effects of any “extraordinary items” as determined under
generally accepted accounting principles. In addition, the Board retains the
discretion to reduce or eliminate the compensation or economic benefit due upon
attainment of Performance Goals and to define the manner of calculating the
Performance Criteria it selects to use for such Performance Period. Partial
achievement of the specified criteria may result in the payment or vesting
corresponding to the degree of achievement as specified in the Stock Award
Agreement or the written terms of a Performance Cash Award.

 

(mm)       “Performance Period” means the period of time selected by the Board
over which the attainment of one or more Performance Goals will be measured for
the purpose of determining a Participant’s right to and the payment of a Stock
Award or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

 

(nn)         “Performance Stock Award” means a Stock Award granted under the
terms and conditions of Section 6(c)(i).

 

(oo)         “Plan” means this Omnicell, Inc. 2009 Equity Incentive Plan.

 

(pp)         “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).

 

(qq)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(rr)         “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of
Section 6(b).

 

(ss)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

 

(tt)           “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule 16b-3, as in effect from time to time.

 

(uu)         “Securities Act” means the Securities Act of 1933, as amended.

 

(vv)          “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

 

--------------------------------------------------------------------------------


 

(ww)        “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(xx)         “Stock Award” means any right to receive Common Stock granted under
the Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

 

(yy)         “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

(zz)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, Owned by the Company, and (ii) any partnership, limited liability
company or other entity in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).

 

(aaa)       “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 

--------------------------------------------------------------------------------